       Case 1:19-cv-01101-PB Document 13 Filed 04/21/21 Page 1 of 1


                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Anthony Lindsay

      v.
                                              Case No. 19-cv-1101-PB
Warden, Federal Correctional
Institution, Berlin, New Hampshire


                                  ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 26, 2021, grant the Warden’s motion to

dismiss (Doc. No. 8) and dismiss Lindsay’s petition (Doc. No.

1), without prejudice to his ability to refile claims against a

proper respondent in the district in which he is incarcerated.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).


                                        /s/Paul Barbadoro
                                       ____________________________
                                       Paul Barbadoro
                                       United States District Judge

Date: April 21, 2021

cc: Anthony Lindsay, pro se
